Citation Nr: 0512041	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  97-19 958	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether inclusion of the veteran's spouse's income in the 
computation of his income for non-service-connected pension 
purposes and the resulting denial of pension benefits were 
proper.

(Claims for service connection for a back disorder and a 
heart disorder are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION


The veteran had active service from January 1954 to December 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of July 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  In the letter, the RO informed the 
veteran that he could not get monthly pension benefits 
because his income exceeded the maximum allowable pension 
rate.  

The Board denied the veteran's appeal in a decision of August 
2003.  The veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  Subsequently, 
in November 2004, the Court received notice that the veteran 
had died earlier that month.  In January 2005, the Court 
ordered that the Board's August 2003 decision be vacated, and 
dismissed the appeal as moot.  The case has now been returned 
to the Board.  


FINDING OF FACT

The veteran died on November [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.




		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


